Case: 14-20144      Document: 00513128260         Page: 1    Date Filed: 07/24/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                              United States Court of Appeals
                                                       Fifth Circuit

                                                                                   FILED
                                                                                 July 24, 2015
                                    No. 14-20144                                Lyle W. Cayce
                                  Summary Calendar                                   Clerk


ROBERT JAMES FOX,

                                                 Petitioner-Appellant

v.

WILLIAM STEPHENS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CV-1880


Before STEWART, Chief Judge, and ELROD and HIGGINSON, Circuit
Judges.
PER CURIAM: *
       Robert James Fox appeals the district court’s dismissal of his 42 U.S.C.
§ 1983 civil rights complaint, liberally construed, as barred by the “three
strikes” provision of 28 U.S.C. § 1915(g). He asserts that he has no knowledge
of any strikes.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20144     Document: 00513128260     Page: 2   Date Filed: 07/24/2015


                                  No. 14-20144

      In 2001, the Northern District of Texas concluded that Fox had a pattern
of filing frivolous lawsuits and sanctioned Fox by prohibiting him from filing
any future litigation in the Northern District of Texas without first obtaining
permission. In dismissing the instant case, the district court relied on that
earlier district court’s order to determine that the instant complaint was
barred under § 1915(g). However, this 2001 order is not a strike under §
1915(g), and there is no record of any other cases where Fox, “while
incarcerated or detained in any facility,” brought “an action or appeal in a court
of the United States that was dismissed on the grounds that it [was] frivolous,
malicious, or fail[ed] to state a claim upon which relief may be granted.” §
1915(g).
      Therefore, the district court erred in determining that Fox had three
strikes at the time he filed the instant lawsuit and in concluding that Fox was
barred under § 1915(g) from proceeding IFP. Accordingly, the district court’s
judgment is VACATED, and the case is REMANDED for further proceedings
consistent with this opinion.




                                        2